DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 11/22/2021, 06/10/2020 and 12/16/2019 have been considered by the Examiner.

Claim Objections

Claim(s) 4-5, 10-14 and 15-20 are objected to because of the following informalities:  
Claim(s) 4 recite a phrase “at electrical characteristic threshold value”. The Examiner suggests amending the term to recite “an electrical characteristic threshold value” to restore clarity.
Claim(s) 10
Claim(s) 11-12 and 14 recite a term “an electrical fault”. The Examiner suggests amending the term to recite “the electrical fault” to restore clarity.
Claim(s) 12 recite a term “an second actual voltage”. The Examiner suggests amending the term to recite “a second actual voltage” to restore clarity.
Claim(s) 15 recite a term “a fault” in line 10. The Examiner suggests amending the term to recite “the fault” to restore antecedent clarity.
Claim(s) 17-19 recite term(s) “the electrical insulator layers” or “the insulation layer”. The Examiner suggests amending the term(s) to recite “the electrical insulator layers” to restore antecedent clarity.
Claim(s) 5, 13, 16 and 20 not specifically addressed share the same informalities as linked claim(s).

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“energization source energizing the conductive shield layer”; and
claim 1.
“controller module configured to compare the sensed actual voltage with a voltage threshold” in apparatus claim 10.
“comparing the sensed actual voltage to a threshold voltage value corresponding to a fault; and upon satisfaction of the comparison, providing a fault indication” in method claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 1: limitation(s) “controller module is configured to detect a change in the electrical characteristics of the energized conductive shield layer”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. The specification only describes “controller module” by box 36 in Fig. 1. This “controller module” is described in the specification at para. 14 (a "controller module" can include at least one processor and memory. The processor can be configured to run any suitable programs or executable instructions designed to carry out various methods, functionality, processing tasks, calculations, or the like, to enable or achieve the technical operations or operations described herein).  However, it is not clear if a general purpose processor/computer can be programmed with a specific programming/algorithm product/step or a special purpose processor with specific Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Such a claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention.   MPEP § 2173.05(p).
Claim(s) 10: limitation(s) “controller module configured to compare the sensed actual voltage with a voltage threshold”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. The specification only describes “controller module” by box 36 in Fig. 1. This “controller module” is described in the specification at para. 14 (a "controller module" can include at least one processor and memory. The processor can be configured to run any suitable programs or executable instructions designed to carry out various methods, functionality, processing tasks, calculations, or the like, to enable or achieve the technical operations or operations described herein).  However, it is not clear if a general purpose processor/computer can be programmed with a specific program/algorithm product or a special purpose processor with specific programming is required to achieve the function(s). The specification does not describe corresponding structure (e.g., the processor and the algorithm) in sufficient detail to perform claimed function(s) that follows the phrase “configured to” beyond what is claimed. Furthermore, a claim which has to be considered as being "configured to" carry out method steps, is not actually carrying out those method steps, only capable of performing an algorithm and therefore, the unperformed method steps do not form part of the apparatus claim limitation in actuality. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Such a claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention.   MPEP § 2173.05(p).
Claim(s) 15: limitation(s) “comparing the sensed actual voltage to a threshold voltage value corresponding to a fault; and upon satisfaction of the comparison, providing a fault indication”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. The specification only describes “controller module” (box 36 in Fig. 1) can be (a "controller module" can include at least one processor and memory. The processor can be configured to run any suitable programs or executable instructions designed to carry out various methods, functionality, processing tasks, calculations, or the like, to enable or achieve the technical operations or operations described herein).  However, it is not clear if a general purpose processor/computer can be programmed with a specific program/algorithm product or a special purpose processor with specific programming is required to achieve the function(s). The specification does not describe corresponding structure (e.g., the processor and the algorithm) in sufficient detail to perform claimed function(s). 
Claim(s) 1: recite a term "the electrical characteristics" which lacks antecedent basis in the claim(s). 
Claim(s) 15: recite a step of "upon satisfaction of the comparison" renders the claim(s) indefinite because the claim(s) include(s) step not actually disclosed (those encompassed by "satisfaction"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Dependent Claim(s) 2-9, 11-14 and 16-20 not specifically addressed share the same 112(b) rejection(s) as independent Claim(s). Appropriate correction is required.

Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim(s) 1, 10 and 15, as described above, Applicant’s claimed invention shows “controller module” by box 36 in Fig. 1 and/or is a processor executing a program to perform claimed function. The specification does not demonstrate that Applicant had made an invention that achieved the claimed function because the invention is not described with sufficient details (e.g., the processor and/or the programming algorithm) such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Dependent Claim(s) 2-9, 11-14 and 16-20 not specifically addressed share the same 112(a) rejection(s) as independent Claim(s). Appropriate correction is required.

Claim(s) 1 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim(s) 1: comprise a feature of "an energization source electrically coupled with the conductive shield layer and energizing the conductive shield layer". It appears specification describes one specific way to achieve it is by connecting a resistive voltage divider (46 in fig. 1-2) and/or ground (20 in fig. 1-2) to the conductive shield layer. However, the claimed scope of "energization source for energizing" a shield layer can be achieved by many embodiments such as directly coupling a voltage source or current source or by application of any fixed potential or by inductive or capacitive couplings from any voltages from the primary or secondary windings or transient energization source essentially energizing the shield to reflect the presence of a fault. Thereby, the scope of disclosure is not commensurate with the scope of the claim. 
Claim(s) 1: comprise a feature of "detect a change in the electrical characteristics". It appears specification describes one specific way to achieve it is by sensing a voltage (see para. 24 - detect, sense, or measure a voltage at the shielding layer 44). However, the claimed scope of "change in electrical characteristics" can be achieved from multiple alternative embodiments such as detecting change in voltage, 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkinson et al. (US 20020140536; hereinafter Hopkinson).
Regarding claim 1, Hopkinson teaches in figure(s) 1-5 An electrical fault detecting circuit (para. 1 - detecting the presence of a partial discharge in a voltage transformer; figure 2) comprising: 
(winding 14; figure 2) wound about a permeable magnetic core (12); 
a second conductor (winding 16) wound about the permeable magnetic core; 
a conductive shield layer (shield 18) positioned between the first conductor and the second conductor; 

    PNG
    media_image1.png
    497
    529
    media_image1.png
    Greyscale

a set of electrical insulation layers (insulator 20) separating the conductive shield layer from the first conductor and the conductive shield layer from the second conductor; 
an energization source electrically coupled with the conductive shield layer and energizing the conductive shield layer (energization source interpreted as ground connected to 24 that provides a fixed potential, depending on the voltages on the transformer wires, this "energizes" the shield; alternatively the energy source providing power to the windings is capacitively and thereby electrically coupled to the ground shield layer and could be seen as energizing it; finally, any partial discharge could be seen as such an electrical coupling and energization); and 
a module (22) electrically coupled with the conductive shield layer; 
wherein the module is configured to detect a change (para. 29 - increased ground current) in the electrical characteristics of the energized conductive shield layer (para. 29 - current transformer 22 is operably connected to the conductor lead 24. The occurrence of a partial discharge within the transformer 10 is be sensed by the electrostatic shield 18 and generates an electrical ground current in the conductor lead 24. The radio frequency current transformer 22 will identify the increased ground current, thus detecting the occurrence of a partial discharge).
Hopkinson teaches everything except explicitly reciting controller module.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hopkinson by having operator monitored module actually is a controller module so that that detection of fault is automated as it is common knowledge to provide an automated controller in order to perform functions of an operator as such automation is a customary practice in the field of fault detection and is considered the standard choice which the person skilled in the art would chose as opposed to operator based function in Hopkinson as evidenced by "Operator personnel can monitor the occurrence of a partial discharge in the voltage transformer by observing the radio frequency current transformer" (para. 14 of Hopkinson).

Regarding claim 2, Hopkinson teaches in figure(s) 1-5 the fault detecting circuit of claim 1 wherein the controller module comprises a sensor electrically coupled with the conductive shield layer and senses the electrical characteristic of the energized conductive shield layer (current sensor 22 coupled via 24; figure 2).

Regarding claim 3, Hopkinson teaches in figure(s) 1-5 the fault detecting circuit of claim 2 wherein the controller module is configured to provide at least one of a comparison of the sensed electrical characteristic, an indication of a comparison of the sensed electrical characteristic (para. 14 - monitoring of occurrence of a PD which implicitly comprises comparing the detected ground current to a threshold), or control at least one function in response to a comparison of the sensed electrical characteristic.

Regarding claim 4, Hopkinson teaches in figure(s) 1-5 the fault detecting circuit of claim 3 wherein the controller module further comprises at electrical characteristic threshold value stored in memory, wherein the controller module compares the sensed characteristic to the characteristic threshold value (para. 14 - monitoring of occurrence of a PD which implicitly comprises which in automated form necessitates a threshold value in a memory).

Regarding claim 8, Hopkinson teaches in figure(s) 1-5 the fault detecting circuit of claim 1 wherein the first conductor is a set of primary windings for a power transformer and the second conductor is a set of secondary windings for the power transformer (para. 26 - transformer 10 includes a core 12 magnetic material, circumferentially surrounded by a first voltage winding 14 secondary or low voltage winding and a second voltage winding 16 primary or high voltage winding).

Regarding claim 9, Hopkinson teaches in figure(s) 1-5 the fault detecting circuit of claim 8 further comprising a former for winding the set of primary windings, the set of (use of a former appears customary in transformer construction; see https://www.electronics-tutorials.ws/transformer/transformer-construction.html (2012)).

Claim(s) 5-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkinson in view of OSHIMA et al. (US 20180375387).
Regarding claim 5, Hopkinson teaches in figure(s) 1-5 the fault detecting circuit of claim 4 
Hopkinson does not teach explicitly wherein the electrical characteristic threshold value further comprises a set of electrical characteristic threshold values, wherein the set of electrical characteristic threshold values includes a predetermined energized voltage of the first conductor and a predetermined energized voltage of the second conductor.
However, OSHIMA teaches in figure(s) 1-6 wherein the electrical characteristic threshold value further comprises a set of electrical characteristic threshold values, wherein the set of electrical characteristic threshold values includes a predetermined energized voltage (VL; figure 6) of the first conductor (L1) and a predetermined energized voltage (VL; figure 1) of the second conductor (L2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hopkinson by having wherein the electrical characteristic threshold value further comprises a set of electrical characteristic threshold values, wherein the set of electrical characteristic a leakage detector provided in a device having a conversion circuit that converts a DC voltage and an AC voltage from one to the other and a grounded metal member. The leakage detector comprises: an average voltage detection circuit that detects the average voltage of voltages corresponding to a potential difference between a high-voltage-side terminal or a low-voltage-side terminal on the DC side of the conversion circuit and the metal member; and a leakage detection circuit that detects the presence/absence of a leakage based on the average voltage detected by the average voltage detection circuit." (abstract).

Regarding claim 6, Hopkinson in view of OSHIMA teaches the fault detecting circuit of claim 5. 
OSHIMA additionally teaches in figure(s) 1-6 wherein the controller (para. 8 - a control circuit that stops the operation of the drive circuit in response to the detection of the leakage by the leakage detection circuit; figure 6) module is configured to determine which of the first conductor or second conductor is faulted to the conductive shield layer based on the comparison of the sensed electrical characteristic (VG; figure 6) with the set of electrical characteristic threshold values (VL; figures 1,6).


Regarding claim 7, Hopkinson teaches in figure(s) 1-5 the fault detecting circuit of claim 1 
Hopkinson does not teach explicitly wherein the energization source includes a voltage divider output supplying a predetermined energizing voltage of the conductive shield layer.
However, OSHIMA teaches in figure(s) 1-6 wherein the energization source includes a voltage divider output (resistance/capacitance voltage dividing circuit 41,43; figures 2A,2B) supplying a predetermined energizing voltage of the conductive shield layer (MG; figures 1,6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hopkinson by having wherein the energization source includes a voltage divider output supplying a predetermined energizing voltage of the conductive shield layer as taught by OSHIMA in order to provide additional fault detection feature based on shield layer voltage "a leakage detector provided in a device having a conversion circuit that converts a DC voltage and an AC voltage from one to the other and a grounded metal member. The leakage detector comprises: an average voltage detection circuit that detects the average voltage of voltages corresponding to a potential difference between a high-voltage-side terminal or a low-voltage-side terminal on the DC side of the conversion circuit and the metal member; and a leakage detection circuit that detects the presence/absence of a leakage based on the average voltage detected by the average voltage detection circuit." (abstract).

Regarding claim 10, Hopkinson teaches in figure(s) 1-5 a power transformer, comprising: 
a former (transformer 10 implies former for windings; figure 2); 
a set of primary windings (a first voltage winding 14) circumferentially wound about the former and connected with a transformer power input; 
a first insulation layer (para. 26 - An insulator 20, such as air or a glass mat impregnated with epoxy, can be placed between the electrostatic shield 18 and either, or both, windings 14, 16; figure 1) encircling the set of primary windings; 
a conductive shield layer (para. 26 - An electrostatic shield 18 is placed between the first 14 and second 16 voltage windings …electrostatic shield 18 comprises copper, aluminum, a similarly conductive material; figures 1-2) circumferentially wound about the first insulation layer and energized at a predetermined voltage by an energization source (energization source interpreted as ground connected to 24 provides a fixed potential; alternatively the energy source providing power to the windings is capacitively and thereby electrically coupled to the ground shield layer and could be seen as energizing it); 
a second insulation layer (20) encircling the conductive shield (18); 
a set of secondary windings (a first voltage winding 16) encircling the second insulation layer and connected with a transformer power output; and 
a module (22) connected with the conductive shield layer (18 via 24). 
Hopkinson does not teach explicitly A controller configured to sense an actual voltage at the conductive shield layer and compare the sensed actual voltage with a 
However, OSHIMA teaches in figure(s) 1-6 A controller (para. 8 - a control circuit that stops the operation of the drive circuit in response to the detection of the leakage by the leakage detection circuit; figure 6) configured to sense an actual voltage (voltage VG) at the conductive shield layer (metal shield plate MG) and compare the sensed actual voltage with a voltage threshold (para. 67 - comparison circuit 53 is a circuit that compares the average voltage A after conversion performed by the AD conversion circuit 52 with a threshold value; figures 4A,6), and when the sensed actual voltage exceeds the voltage threshold, determine an electrical fault is present (para. 79 - outputs the result signal R representing the detection result. The alarm 60 makes a notification to a user or an external device in response to the detection of the leakage by the leakage detector 30) in the power transformer (power transfer between xtr/rcvr L1:L2 in figure 6 of OSHIMA; transformer 10 in figure 6 of Hopkinson).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hopkinson by having A controller configured to sense an actual voltage at the conductive shield layer and compare the sensed actual voltage with a voltage threshold, and when the sensed actual voltage exceeds the voltage threshold, determine an electrical fault is present in the power transformer as taught by OSHIMA in order to provide  fault detection and control feature enhancement by monitoring shield layer voltage as evidenced by "a leakage detector provided in a device having a conversion circuit that converts a DC voltage and an AC voltage from one to the other and a grounded metal member. The leakage detector comprises: an average voltage detection circuit that detects the average voltage of voltages corresponding to a potential difference between a high-voltage-side terminal or a low-voltage-side terminal on the DC side of the conversion circuit and the metal member; and a leakage detection circuit that detects the presence/absence of a leakage based on the average voltage detected by the average voltage detection circuit." (abstract).

Regarding claim 11, Hopkinson in view of OSHIMA teaches the power transformer of claim 10, 
OSHIMA additionally teaches in figure(s) 1-6 further comprising a second conductive shield layer (MG with L2 in figure 1) encircling the set of secondary windings (L2) and energized at the predetermined voltage (voltage VG), and wherein the controller (105) module is connected with the second conductive shield layer and configured to sense an actual voltage at the second conductive shield layer and compare the sensed actual voltage at the second conductive shield layer with the voltage threshold (voltage VL), and when the sensed actual voltage at the second conductive shield layer exceeds the voltage threshold, determine an electrical fault is present (para. 23 - output driving circuit 117 electrically connected between the timing circuit 115 and the power resource 103 for disconnecting the power source 103 with the power line 205 and neutral line 201 when the voltage detector 111 has detected the are fault) in the power transformer (power transfer between xtr/rcvr L1:L2 in figure 6 of OSHIMA; transformer 10 in figure 6 of Hopkinson).

Regarding claim 12, Hopkinson in view of OSHIMA teaches the power transformer of claim 10, 
OSHIMA additionally teaches in figure(s) 1-6 further comprising a second conductive shield layer (MG with L2 in figure 1) encircling the set of secondary windings (L2) and energized at a second predetermined voltage (voltage VG), and wherein the controller (105) module is connected with the second conductive shield layer and configured to sense an second actual voltage at the second conductive shield layer and compare the sensed second actual voltage at the second conductive shield layer with a second voltage threshold (voltage VL), and when the sensed second actual voltage at the second conductive shield layer satisfies the second voltage threshold, determine an electrical fault is present (para. 23 - output driving circuit 117 electrically connected between the timing circuit 115 and the power resource 103 for disconnecting the power source 103 with the power line 205 and neutral line 201 when the voltage detector 111 has detected the are fault) in the power transformer (power transfer between xtr/rcvr L1:L2 in figure 6 of OSHIMA; transformer 10 in figure 6 of Hopkinson).

Regarding claim 13, Hopkinson in view of OSHIMA teaches the power transformer of claim 12. 
OSHIMA additionally teaches in figure(s) 1-6 wherein the voltage threshold (VL in receiver side; figure 6) and the second voltage threshold (VL in transmitter side; figure 1) are different.

Claim(s) 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over OSHIMA in view of Hopkinson.
Regarding claim 15, OSHIMA teaches in figure(s) 1-6 a method of detecting a fault (abs. - a leakage detector provided in a device having a conversion circuit) in a power device (para. 1 - power transmitting / receiving device) having a conductive shield layer (para. 43 - metal shield plate MG; figure 1) sandwiched between electrical insulating layers (para. 36 – insulation of transmitting coil L1) separating the conductive shield layer (MG) from a first conductor (para. 36 – copper wires of transmitting coil L1) and a second conductor (16), the second conductor opposite the conductive shield layer (20 in-between 14,16) from the first conductor, the method comprising: 

    PNG
    media_image2.png
    542
    455
    media_image2.png
    Greyscale

sensing a voltage (voltage VG; figure 6) energizing the shield layer (MG); 
comparing the sensed voltage to a threshold voltage value corresponding to a fault (para. 67 - comparison circuit 53 is a circuit that compares the average voltage A after conversion performed by the AD conversion circuit 52 with a threshold value; figures 4A,6); and 
upon satisfaction of the comparison, providing a fault indication when the comparison indicates the presence of a fault (para. 79 - outputs the result signal R representing the detection result. The alarm 60 makes a notification to a user or an external device in response to the detection of the leakage by the leakage detector 30).
OSHIMA does not teach explicitly Power transformer;
However, Hopkinson teaches in figure(s) 1-5 Power transformer (high voltage transformer 10; figures 1-2);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of OSHIMA by having Power transformer as taught by Hopkinson in order to provide Power transfer by a transformer as evidenced by "detecting a partial discharge in a voltage transformer …power transfer is performed within a coil comprised of two voltage windings, i.e., circuits, operating at different voltages." (abstract, para. 2).

Regarding claim 16, OSHIMA teaches in figure(s) 1-6 the method of claim 15 further comprising ceasing transmission of any electrical signal passing through the power transformer in response to the satisfaction of the comparison (para. 34 - control circuit 13 turns OFF all the switching elements constituting the full-bridge circuit. As a result, power transmission operation is stopped, thus making it possible to prevent a secondary fault of the wireless power transmission system 1 due to the leakage).

Regarding claim 17, OSHIMA teaches in figure(s) 1-6 the method of claim 15 wherein the comparing further comprises comparing the sensed voltage (voltage VG) to a set of threshold voltage values including at least a first predetermined energization voltage of the first conductor (VL in receiver side; figure 6) and a second predetermined (VL in transmitter side; figure 1), and determining a fault of the electrical insulator layers occurs upon satisfaction of the comparison (leakage detector 50/30).

Regarding claim 18, OSHIMA teaches in figure(s) 1-6 the method of claim 17, further comprising determining a fault (leakage detector 50/30) in the insulation layer separating the conductive shield layer from the first conductor upon satisfaction of a comparison of the sensed voltage (voltage VG) to the first predetermined energization voltage of the first conductor (VL in receiver side; figure 6), and determining a fault (leakage detector 50/30) in the insulation layer separating the conductive shield layer from the second conductor upon satisfaction of a comparison of the sensed voltage to the second predetermined energization voltage of the second conductor (VL in transmitter side; figure 1).

Regarding claim 19, OSHIMA teaches in figure(s) 1-6 the method of claim 17 wherein the set of threshold voltage values include a grounded voltage value (VG, VL), and determining a grounding fault of the electrical insulator layers occurs upon satisfaction of the comparison (para. 4 - a ground fault detection circuit that detects an electric leakage ground fault between a power line used for supplying a DC voltage from a rectifying/smoothing circuit in a power receiving adapter to a charge controller and a ground line).

Regarding claim 20, OSHIMA teaches in figure(s) 1-6 the method of claim 15, further comprising performing a maintenance event upon satisfaction of the comparison (para. 97 - an alarm that executes notification to a user or an external device in response to the detection of the leakage by the leakage detection circuit. With this configuration, it is possible to stop power transmission operation and promote repair when the leakage occurs, whereby a secondary fault can be prevented).

Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkinson in view of OSHIMA, and further in view of Bogdanov et al. (US 20090099444).
Regarding claim 14, Hopkinson in view of OSHIMA the power transformer of claim 10, 
OSHIMA additionally teaches in figure(s) 1-6 the second conductive shield layer energized at a second predetermined voltage (ground; figures 1,6), and wherein the controller module (13) is connected with the second conductive shield layer (MG) and configured to sense an second actual voltage at the second conductive shield layer and compare the sensed second actual voltage (voltage VG; figures 1,6) at the second conductive shield layer with a second voltage threshold (voltage VL), and when the sensed second actual voltage at the second conductive shield layer satisfies the second voltage threshold, determine an electrical fault is present (para. 23 - output driving circuit 117 electrically connected between the timing circuit 115 and the power resource 103 for disconnecting the power source 103 with the power line 205 and neutral line 201 when the voltage detector 111 has detected the are fault) in the power transformer (power transfer between xtr/rcvr L1:L2 in figure 6 of OSHIMA; transformer 10 in figure 6 of Hopkinson).
Hopkinson in view of OSHIMA does not teach explicitly wherein the former includes axially spaced end caps defining a surface facing the opposing end cap and having a second conductive shield layer positioned on each end cap surface.
However, Bogdanov teaches in figure(s) 1-6 wherein the former includes axially spaced end caps defining a surface facing the opposing end cap and having a second conductive shield layer positioned on each end cap surface (end caps 310, shielding layers 220; para. 79 - coil former, defined by the inner core module and the outer shield cylinder; figures 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hopkinson by having wherein the former includes axially spaced end caps defining a surface facing the opposing end cap and having a second conductive shield layer positioned on each end cap surface as taught by Bogdanov in order to provide an appropriate transformer structure as evidenced by "A microstrip-based RF coil for use in an MRI apparatus constructed to perform human head and extremity imaging, comprising: a coil former defined by an inner core member and a shield support that surrounds the inner core member, with an outer surface of the shield support supporting a conductive segmented shield and a plurality of conductive strip lines disposed on an inner surface of the inner core module and extending parallel to a longitudinal axis" (clm. 23).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Ermisch et al. (US 5883508) discloses "Voltage Transformer with Voltage Divider for Measuring Voltage in Medium High and High Voltage Installations".
 Conway (US 5012125) discloses "Shielded Electrical Wire Construction, And Transformer Utilizing the Same for Reduction of Capacitive Coupling".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868